IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                              No. 01-40606
                            Summary Calendar



                      UNITED STATES OF AMERICA,

                                                    Plaintiff-Appellee,

                                 versus

                         JOEL VALDEZ-ROBLES,

                                                   Defendant-Appellant.

                        --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                       USDC No. B-87-CR-144-1
                        --------------------
                            May 30, 2002

Before DUHÉ, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:1

     Joel   Valdez-Robles   challenges    his   sentence   following   the

revocation of his probation.      He argues that the district court

erred in determining that he had conspired to distribute marijuana

in March 2001 and then basing Valdez-Robles’ sentence on this

offense.    Allegations that a probationer has violated the terms of

his probation need only be established by a preponderance of the

evidence.    See United States v. Teran, 98 F.3d 831, 836 (5th Cir.


     1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-40606
                                 -2-

1996)(citations omitted).   A preponderance of the evidence means

only that it is more likely than not that a fact is true.     United

States v. Barksdale-Contreras, 972 F.2d 111, 115 (5th Cir. 1992).

     Valdez-Robles has not shown that the evidence adduced at his

revocation hearing was insufficient to uphold the district court’s

finding that he committed the March 2001 offense.      This evidence

established that sensors had gone off in the area where Valdez-

Robles was arrested shortly before his arrest; Border Patrol agents

arrested him within 75 yards of the marijuana; there were similar

footprints leading from the river to the marijuana and from the

marijuana to the area where agents arrested him; and he gave a

false name and falsely claimed Mexican citizenship when he was

arrested by the Border Patrol.       These facts make it more likely

than not that Valdez-Robles was part of a conspiracy to distribute

the marijuana.   Because Valdez-Robles has not shown that district

court erred in finding that he committed the March 2001 offense, he

likewise has not shown that the district court erred in basing his

sentence on this offense.   The judgment of the district court is

     AFFIRMED.




                                 2